Citation Nr: 9906247	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  94-08 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran served on active duty in the military from 
January 1966 to October 1968.

In July 1993, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, denied, among 
others, the veteran's claim for service connection for PTSD 
and panic attacks.  He appealed to the Board of Veterans' 
Appeals (Board).  

In March 1996, the Board remanded the claim (as characterized 
herein) to the RO for further development and consideration.  
After the development requested was completed, the RO 
continued to deny the claim, and the case was returned to the 
Board.


REMAND

During the course of the veteran's appeal, he has contended 
that he experienced various stressful events during service, 
and that such have resulted in PTSD.  More recently, however, 
he emphasized that his claimed stressors are exposure to 
rocket and mortar attacks in Vietnam and the death of his 
brother in June 1968.  The occurrence of rocket and mortar 
attacks during the veteran's Vietnam service has been 
verified by the United States Armed Services Center for 
Research of Unit Records (Unit Records Center).  Although 
there is no specific corroboration of the veteran's actual 
participation in the alleged events, requiring corroboration 
of every detail, including the veteran's personal 
participation, defines "corroboration" far too narrowly.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  In a 
September 1998 Supplemental Statement of the Case, the RO 
indicated that there was no record of the veteran's brother 
being killed in Vietnam.

Subsequently, however, in November 1998, the veteran filed 
with the RO, through his representative, a copy of a June 
1968 telegram notification of the death of a soldier claimed 
to be the veteran's brother, along with information 
apparently procured from the Internet about the death of that 
individual.  This evidence was not considered by the RO prior 
to the record being certified back to the Board in December 
1998.  A remand is required to cure this procedural defect.  
See 38 C.F.R. § 19.31, 19.37. The Board regrets that a second 
remand of this matter will further delay the decision on 
appeal, but finds that such action is necessary to ensure 
compliance with due process requirements and to avoid any 
prejudice to the veteran.

Accordingly, this claim is hereby REMANDED to the RO for the 
following action: 

1.  The RO must review the evidence 
associated with the claims file since the 
issuance of the September 1998 
Supplemental Statement of the Case.  
After undertaking any and all additional 
development deemed warranted by the 
record (to include any stressor 
development, reexamination and/or 
supplemental opinion), the RO should 
again adjudicate the claim for service 
connection for an acquired psychiatric 
disorder, to include PTSD.

2.  Unless the benefits sought are 
granted, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case and afford to them the opportunity 
to respond before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this remand is to ensure that all due process 
requirements are met; no inference should be drawn as to the 
ultimate outcome warranted.  The appellant and his 
representative are free to submit additional evidence while 
the matter is on remand; however, they need take no further 
action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




